JONES, J.
The defendant, Willis Carl Wright, was convicted in the county court of Kiowa county of the offense of driving an automobile on the public highway while under the influence of intoxicating' liquor and pursuant to the verdict of the jury was sentenced to pay a fine of $10; and has appealed.
No brief has been filed on behalf of the defendant.
We have examined the record and while the testimony conflicted in some particulars, the evidence of the state was fairly conclusive of the defendant’s guilt. No fundamental error appearing, the judgment is affirmed.
BRETT, P. J., and POWELL, J., concur.